Citation Nr: 0903752	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  03-26 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim for service connection for residuals of a 
back injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, a former spouse, and a friend


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from March 1964 to February 
1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board remanded the claim for additional development in 
January 2006, and the case now returns to the Board for 
further review.  

The RO in May 2004 granted service connection for PTSD and 
assigned a 70 percent evaluation, with both service 
connection and the 70 percent rating effective from June 21, 
2000.  The RO also then granted a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) effective from June 21, 2000, and granted 
dependents' education assistance (DEA), also effective June 
21, 2000.  In March and April 2008 submissions, the veteran 
has asserted clear and unmistakable error (CUE) in that 
decision as to the effective dates assigned for those grants 
of benefits, and as to the omission of other dependents in 
the award of DEA benefits.  Those claims of CUE have not been 
reviewed by the RO, and hence are not in appellate status for 
review by the Board.  They are accordingly referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  By an RO rating action in March 1999, the veteran's claim 
of service connection for residuals of back injury was 
denied.  The rating action as to that claim became final when 
not timely appealed.  

2.  Obtained evidence since the last prior denial of the 
claim in March 1999 was not previously submitted to agency 
decision makers, bears directly and substantially on the 
matter under consideration, is neither cumulative or 
redundant, and, accepting the pertinent evidence of testimony 
by the veteran as fact for purposes of reopening the claim, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
last final decision denying service connection for residuals 
of back injury, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2001).

2.  The criteria for service connection for residuals of back 
injury are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board herein grants the veteran's appealed request to 
reopen his claim for service connection for residuals of back 
injury.  Hence, to the limited extent of the reopening herein 
of the claim for service connection for residuals of back 
injury, there is no reasonable possibility that any notice or 
development assistance would further that claim.

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
reopened claim herein adjudicated on the merits, of 
entitlement to service connection for residuals of back 
injury.  Based on the veteran's informal request to reopen 
his claim in September 2000 (in the form of a telephonic 
contact with notes reduced to writing), the RO sent a 
development letter to the veteran in December 2000 providing 
advice and assistance in developing that request.  
Admittedly, that letter did not meet the VCAA notice and 
development assistance requirements, and the RO did not send 
additional correspondence to the veteran fulfilling those 
requirements prior to the RO's adjudication of that request 
to reopen the claim by the appealed July 2001 rating action.  
However, upon the veteran's appeal of the claim to the Board, 
the Board in January 2006 remanded including for issuance of 
a VCAA-complying notice and development assistance letter.  
The Appeals Management Center (AMC) by a February 2006 
development letter to the veteran duly addressed the request 
to reopen the claim for service connection for residuals of 
back injury, as well as the merits-based underlying issue of 
service connection.  By this development letter, the veteran 
was informed of the notice and duty-to-assist provisions of 
the VCAA, and was informed of the information and evidence 
necessary to reopen the claim and to substantiate the claim 
on the merits once reopened.  The notice letter was prior to 
AMC readjudication of the claim by an SSOC in July 2008.   By 
the February 2006 VCAA letter the veteran was also told that 
it was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Here, while it is true that the 
February 2006 VCAA letter did not address the downstream 
issues of initial rating and effective date with regard to 
this claim, such errors are harmless because service 
connection for residuals of back injury is herein denied.
 
The February 2006 VCAA letter sent to the veteran requested 
that he advise of any VA and private medical sources of 
evidence pertinent to his claim, and to provide necessary 
authorization to obtain those records.  It also requested 
evidence and information about treatment in service and after 
service, in support of the claim.  In submissions or 
development in the course of appeal, pertinent VA and private 
treatment records were submitted or obtained by the RO.  The 
RO appropriately requested records from sources indicated by 
the veteran for which he provided appropriate authorization.  
The veteran was also appropriately informed, including by the 
appealed rating decision and subsequent SSOCs (the first SSOC 
should have been styled as an SOC for purposes of the instant 
appeal, but that oversight is harmless to the veteran's claim 
for purposes of the present decision, because the implicit 
acceptance by the Board, in its January 2006 remand, of the 
timeliness of the present appeal more than compensated for 
this oversight), of records obtained, and, by implication, of 
records not obtained.  He was also adequately informed of the 
importance of obtaining all relevant records.  He has not 
provided authorization to obtain any additional existing 
evidence presenting a reasonable possibility of furthering 
the appealed claim here denied.  No further statement has 
been received by the veteran indicating the existence of 
additional pertinent evidence to be obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  As 
discussed infra, the veteran has presented no avenues of 
evidentiary development that the RO has not pursued by query.  
Hence, the case presents no reasonable possibility that 
additional evidentiary requests would further the claim for 
service connection for a left arm or shoulder disorder.  
38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.  

As discussed in the Board's analysis of the merits of the 
appealed claim, below, the RO endeavored to obtain pertinent 
service records to include log records of the naval vessel 
USS Vance, and the Board is satisfied that all reasonably 
possible development in this regard conceivably beneficial to 
the claim or otherwise pertinent to the Board's decision 
herein has been completed.  That development, taken together 
with the AMC's issuance of the February 2006 VCAA letter and 
its readjudication of the claim by a SSOC in July 2008, 
satisfies the development required by the Board's January 
2006 remand.  Only substantial, and not strict, compliance 
with the terms of a Board remand is required pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Also as discussed infra, the Board here determines that there 
is no credible evidence that current low back disability may 
be associated with the veteran's August 1964 injury in 
service or with his service generally.  The only basis for 
such an association in the record is the veteran's testimony 
at his May 2002 hearing, and, as addressed infra, the 
veteran's credibility as to continuity of symptoms dating 
from that injury is insufficient to indicate that such a 
continuity of symptoms occurred, and hence the veteran's 
assertions and the evidentiary record generally do not 
indicate such a continuity of symptomatology or any other 
association between service and current low back disability, 
so as to support the need for a VA examination.  McLendon.  
Accordingly, absent credible evidence indicating a link to 
service, a medical examination addressing the claim for 
service connection for residuals of back injury is not 
warranted.  38 C.F.R. § 3.159(c)(4) (2008); see 38 C.F.R. 
§ 3.303; Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's 
statutory duty to assist is not a license for a "fishing 
expedition").

The veteran has addressed his claim for service connection 
for residuals of back injury by written statements as well as 
by testimony before a Decision Review Officer (DRO) in May 
2002.  The veteran subsequently requested an additional DRO 
hearing, but the RO then informed him in an October 2003 
letter that he was only entitled to one such local hearing, 
and then further informed him that he could request a hearing 
before a Veterans Law Judge of the Board.  However, the 
veteran did not thereafter request a Board hearing to address 
his claim.  There is no indication that the veteran desires a 
further opportunity to address this claim that has not been 
fulfilled.  

In view of the foregoing, the action taken by the RO (and the 
AMC) complies with all of the requirements of law, thereby 
allowing the Board to consider the issue on appeal of 
entitlement to service connection for residuals of back 
injury.  See Quartuccio, supra.  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Reopened Claim for Service Connection for Residuals of 
Back Injury

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).

To establish service connection for a disability, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of 
record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000).  The 
Federal Circuit Court has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); see Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) (noting that the credibility of a 
witness may be impeached by a showing of interest, bias, or 
inconsistent statements), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996).  

In this case, the Board must first address whether there is 
new and material evidence to support the reopening of the 
claim for service connection for residuals of back injury.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and conduct de novo review of the claim on the 
merits.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

For those requests to reopen a finally decided claim received 
prior to August 29, 2001, inclusive of the veteran's request 
to reopen adjudicated herein, new and material evidence means 
evidence which was not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran's claim for service connection for residuals of 
back injury was originally denied by an RO decision in 
February 1990.  The Board took jurisdiction of an apparent 
appeal of that decision, and by an October 1991 decision 
denied the claim.  

The veteran sought to reopen his claim for service connection 
for residuals of back injury by a September 1998 submission, 
then alleging ongoing treatment for his back at the El Paso 
VA clinic.  By a November 1998 letter he was informed that he 
had to submit new and material evidence to reopen his claim, 
and was informed that no action would be taken until such 
evidence was received.  El Paso VA clinic records were 
obtained and associated with the claims file in November 
1998.  By a March 1999 rating action, the RO again denied the 
claim for service connection for residuals of back injury, 
based on absence of new and material evidence to reopen the 
claim.  The veteran did not appeal that decision, and 
accordingly it is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302, 20.1103.  That March 1999 decision was the last 
prior final denial of the claim for service connection for 
residuals of back injury.  

At the time of that last prior final denial of the claim for 
service connection for residuals of back injury, the 
evidentiary record contained evidence of a current low back 
disorder, and service treatment records including a single 
treatment for an acute (and promptly resolved) lumbosacral 
strain in August 1964.  

The current appeal originates from a September 2000 informal 
request to reopen his claim for service connection for 
residuals of back injury.  In September 2000 the veteran 
contacted VA regarding his attempt to reopen his claim for 
service connection for residuals of back injury.  In May 2001 
he submitted evidence to support his claim for residuals of 
back injury.  This included treatment records reflecting a 
current low back disorder, showing degenerative changes, 
spinal stenosis, and disc involvement.  However, these 
records were dated from the year 2000, and none addressed 
etiology as related to service.  By a July 2001 rating 
action, the RO again denied the claim based on the absence of 
new and material evidence to reopen the claim.  The veteran 
in September 2001 submitted a notice of disagreement (NOD) 
with the RO's July 2001 denial of service connection for 
residuals of back injury.  

The claims file contains Social Security Administration 
records associated with the claims file in March 1999.  Those 
records include an employment statement completed by the 
veteran in August 1989 informing that from August 1982 to 
August 1983, from April 1986 to June 1987, and from 1984 to 
July 1989,  he worked at jobs whose responsibilities included 
the loading and unloading of meat from trucks.  There is no 
indication in those Social Security records, or in any other 
records obtained, that he was impaired in performing this 
heavy work by any back condition, or that he suffered any 
back disability over these intervals.  Noted impairments in 
the Social Security records were mental or emotional in 
nature.  
 
The earliest treatment records reflecting a chronic or 
ongoing back disability are El Paso VA treatment records 
which were obtained and associated with the claims file in 
November 1998.  These records include an October 1996 
treatment record noting that the veteran is a disabled meat 
cutter.  A January 1997 treatment record notes the veteran's 
history of having fallen off a roof five years prior, but 
without any notation of the veteran having suffered a back 
injury; the treatment was for shoulder complaints.  June 1997 
lumbar spine x-rays showed osteoporosis and extensive 
congenital and degenerative changes of the lumbar spine.  
December 1997 X-rays of the lumbar spine showed numerous 
marginal osteophytes throughout the lumbar spine, assessed as 
spondylosis deformans.  A December 1997 treatment record 
notes the veteran's complaint of low back pain.  The veteran 
then informed that his back was slowly but progressively 
becoming more painful, but provided no time frame for this 
pain progression.  

At his May 2002 hearing the veteran testified that in August 
1964, following a return in the evening to his ship from 
liberty in Japan, he got up from bed to go to the bathroom, 
and because he was wearing his shower shoes, while going up 
the ladder they caught on a rung of the ladder and he fell on 
his back.  He added that he lost consciousness, and doesn't 
know how long he was lying there, but when he awoke there was 
an officer there, and fellow sailors picked him up and took 
him for treatment to a hospital in Japan.  He added that he 
was given medication, and he then slept for roughly two days.  
He said that, although he was then assigned to light duty for 
two weeks, he did not really get any light duty.  He 
explained that being only one of two Hispanics aboard ship, 
he suffered abuse and discrimination, including not being 
allowed limited duty following the injury to his back. 

The veteran further testified that because they were at sea 
30 or 40 days at a time, and because following that incident 
they were in the Aleutian Islands in the Bering Sea, and 
because he had midnight watch duty on deck, he did not have 
an opportunity for follow-up treatment for his back.  He 
added that he thereafter in service had POW (prisoner of war) 
training in preparation for service in the Vietnam theater.  
The ship was then sent to a temporary port at Subic Bay, 
Philippines, and they were at sea near Vietnam 24 hours per 
day, seven days per week, and he never had an opportunity to 
see a doctor or a hospital.  He explained further that upon 
returning from Vietnam, he was nearly 21 years old, and 
didn't have money and couldn't afford a doctor, and hence 
merely did as best he could.  He contended that after service 
he used ointments or consumed alcohol to ease pain from his 
back, and could not go to VA because he was not service 
connected.  He said he did not begin receiving medical 
treatment for his back until years later.  

He testified that he saw an orthopedic doctor at the El Paso 
Health Clinic beginning around 1985, who treated him with 
pills for about a year and a half and pronounced him cured, 
but his back merely grew worse.  He then, around March 2000, 
went to see an orthopedic surgeon, who performed tests and an 
MRI, and found that he had several problems with his back 
including degenerative disease of the spine and a disc 
problem at L5.  He added that he then went to see another 
physician, who wanted to operate and said the condition would 
not improve without an operation, but the veteran declined 
because the physician would not provide a guarantee that his 
condition would be improved by the operation.  He testified 
that he then went to VA in Beaumont for treatment, was see by 
orthopedics, and was provided the opinion that the 
orthopedist could not operate on him, and he was accordingly 
sent to the VA clinic in Albuquerque.  He added that he saw 
three doctors or specialists at that VA clinic facility, and 
it was their opinion that surgery was unlikely to help his 
conditions, that therapies could be tried, but that 
ultimately he may need assistive devices, including a walker, 
and ultimately a wheel chair.  He testified that currently, 
as a result, he stays home as much as he can and hardly goes 
out.  

Thus, in effect, the veteran testified to an ongoing and 
gradually worsening low back condition originating with the 
in-service injury in August 1964.  

Also at the hearing, as explained by the veteran's 
representative, the veteran contended that records from the 
USS Vance could not be obtained because they had been taken 
by the Navy as part of an investigation of the ship's 
captain, who was court-martialed and relieved of his command 
of the ship in March 1966.  The veteran added that his 
records could not be obtained, that he had received a 
communication from the National Archives, Department of the 
Navy, and it was not until less than a year ago that he was 
able to learn anything about where his records were.  

Also at the hearing, the veteran's former wife (whose brief 
testimony was translated from Spanish) testified that while 
they were married the veteran had difficulty sleeping, which 
she later learned was due to his pain and back problems.

The veteran's testimony potentially serves to support 
continuity of low back symptomatology from the injury in 
service up to the present time.  This new evidence, based on 
its acceptance as fact for the purpose of reopening the 
claim, is so significant that it must be considered to fairly 
decide the claim on the merits, because it bears significant 
on the question of etiology as related to service.  38 C.F.R. 
§ 3.303; Justus.  Accordingly, reopening of the claim is 
warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Looking to the merits of the claim, the service treatment 
records (STRs) reflect that the veteran was treated in 
service in August 1964 for a lumbosacral strain which was 
acute and transitory.  Except for the veteran's inherently 
self-serving assertions, the record does not support either 
chronicity of disability beginning in service or continuity 
of symptoms from service to the present.  Rather, STRs show 
only the single treatment for an acute low back injury, 
without any follow-up treatment.  By the veteran's own 
admission in hearing testimony, he sought no professional 
medical care for his back thereafter, until around 1985.

The single documented in-service treatment consisted of 
treatment at a U.S. Naval hospital in August 1964 for 
drunkenness and acute lumbosacral strain following falling 
down a ship's ladder.  He was orthopedically evaluated and 
found to be fully recovered a day later, and was discharged 
to duty.  

A review of the STRs reveals that the veteran received 
medical evaluations and sought medical care for other 
conditions on multiple occasions following the low back 
injury in August 1964.  Specifically, those subsequent 
service treatment or evaluation records inform as follows: 
chest X-ray in October 1965, found normal; treatment for 
laceration of the left upper eyelid in February 1965; 
optometric examination with eye glasses prescribed in March 
1965; treatment for acute urethritis in May 1965; VDRL 
conducted in June 1965, found non-reactive; chest X-ray 
obtained in October 1965, found normal; VDRL conducted in 
October 1965, found non-reactive; examination for transfer in 
December 1965, found fit for transfer; new eye glasses issued 
in December 1965; examination for transfer in February 1966, 
found fit for transfer; examination for purposes of release 
from active duty in February 1966, with no disorder of the 
spine found; treatment in "June 1967" (sic) for complaints 
of cold and sore throat, without fever, and follow-up three 
days later for ongoing symptoms, without significant illness 
diagnosed.  Thus, there appears to be no support for his 
assertion that he had no opportunity in service to seek 
medical attention for his back following that incident.  To 
the contrary, the service treatment and examination records 
plainly contradict that assertion.  

Records were sought from official sources to support the 
veteran's allegations of other than an acute and transitory 
injury to the low back, but the responses received do not 
support the claim.  An October 2001 response from the Modern 
Military Records, Textual Archives Services Division, 
National Archives and Records Administration (NARA), provided 
deck logs from the USS Vance, on which the veteran was 
stationed at the time of his August 1964 injury, as well as 
during a substantial portion of his military service.  
However, those records inform only that the veteran slipped 
an fell while climbing a ladder, and was sent to the Naval 
Hospital for examination.  They do not inform of any 
associated chronic condition or chronic disability, or of any 
follow-up care or of any limited duty status for any 
prolonged period.  Service personnel records obtained 
provided no indication of a back injury or of restrictions 
related to a back injury.  

The Board in its January 2006 remand requested that the RO 
seek further deck logs from the USS Vance, from the years 
1965 and 1966, based on the NARA October 2001 reply informing 
that the USS Vance logs from those two years were in the 
custody of the U.S. Navy, possibly the Navy Judge Advocate 
General.  The RO accordingly made further queries.  In 
February 2006 it sent a request to the Claims, 
Investigations, and Torts Division, Office of the Judge 
Advocate General, U.S. Navy, for those deck logs as 
pertaining to the veteran.  The RO made that same request in 
February 2006 to the Modern Military Branch, National 
Archives.  A March 2006 reply from the Judge Advocate General 
of the U.S. Navy advised that they did not have the ships 
logs, and that they were maintained by the Modern Military 
Branch, National Archives.  A March 2006 reply from the 
Modern Military Branch, National Archives, informed that the 
request for two years of logs from the USS Vance was too 
extensive of a request for the research of the Modern 
Military Branch, with research of that Branch in response to 
requests usually being up to one hour of research time.

The RO in August 2006 then sent the Modern Military Branch, 
National Archives, a further request, simply for copies of 
the deck logs for the USS Vance from 1965 to 1966.  Upon 
receiving no reply, the RO in May 2007 sent the Modern 
Military Branch, National Archives, a further request, this 
time specifically requesting verification that the veteran 
was aboard the USS Vance between March 1, 1965, and May 30, 
1965, when the USS Vance was receiving hostile fire.  
Clearly, this request related to a then-pending claim for 
PTSD, and not to the veteran's claim for residuals of back 
injury.  The May 2007 reply from the Modern Military Branch, 
National Archives, informed that a muster roll from March 
1965 confirmed the presence of the veteran aboard ship, and a 
copy of that muster roll was provided.  However, the reply 
also informed that deck logs of the USS Vance would not 
provide verification of enlisted men, such as the veteran.  

It is notable that the veteran has not alleged any follow-up 
low back treatment in service or for years thereafter, or any 
special (i.e., physically limited) duty status over any 
prolonged period as a result of his fall from a ladder in 
August 1964.  Hence, despite the laudable searches for 
pertinent military records conducted or requested by the RO, 
there would seem to be no expectation of finding any 
additional service or official military records to support 
the claim.  

The Board finds, based on the contradiction, by documented 
service treatment and examination records for other ailments 
and other purposes following that injury, of his assertion of 
no access to medical personnel or other opportunity in 
service for follow-up treatment for ongoing low back 
disability following the August 1964 injury, that his 
statements lack credibility to support his claim.  Madden; 
Caluza. The Board accordingly also finds that the veteran's 
statements generally regarding past symptoms of ongoing back 
disability, either in service or after service, lack 
credibility to support his claim.  The Board thus finds the 
evidentiary record to be lacking in credible evidence of 
continuity of back symptomatology to support the claim, 
because the record lacks any evidence to support continuity 
from service other than the veteran's contradicted 
statements.  

The veteran testified to first seeking treatment for his back 
around 1985.  The RO first adjudicated a claim for a back 
disorder in February 1990.  The record contains no evidence, 
except for the veteran's herein discredited assertions, to 
support any chronic back disorder or continuity of back 
symptoms prior to the mid or late 1980s.  Accordingly, the 
weight of credible evidence preponderates against the a 
chronic back disorder dating from service, and against 
continuity of symptoms dating from service.  The STRs only 
establish the presence of an acute instance of back injury, 
assessed as lumbosacral strain, treated over one or a few 
days, without evidence of follow-up.  There is also no 
medical opinion evidence supporting a causal nexus between 
the veteran's apparently acute injury in service, or service 
generally, and any current or chronic back disorder.  Hence, 
the Board finds that the evidence preponderates against 
continuity of symptomatology or a causal nexus to service to 
support the claim.  Absent such a link to service, the 
evidence preponderates against the claim for service 
connection for residuals of back injury.  38 C.F.R. § 3.303.  

The claim also cannot be sustained on a first-year-post-
service presumptive basis, because there is no cognizable 
medical or other credible evidence to support the presence of 
back arthritis within the first post-service year.  38 C.F.R. 
§§ 3.307, 3.309.  

The preponderance of the evidence is against the claim, and, 
therefore, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for residuals of back injury is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


